DETAILED ACTION
This office action is in response to amendments to application 16/574,791, filed on 12/20/2021.
Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18, and 20-26 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 12/20/2021, have been entered.
Regarding rejections of claims 1, 3-5, 7-8, 10-12, 14-15, 17-18, and 20-26, the rejections are withdrawn due to amendment or cancellation of the claims. Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18, 20-22, and 24-25 are allowable over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows:
1. (Currently Amended) A system for generating updated map data for a plurality of parallel roads, comprising:

at least one processor configured to execute the computer program code instructions to:
obtain map data of a speed sign associated with the plurality of parallel roads, wherein the map data of the speed sign comprises one or more map-matched links;
determine one or more effective links associated with the speed sign, based on the map data of the speed sign, wherein the one or more effective links comprise the one or more map-matched links and one or more downstream connected links that satisfy one or more downstream link filtering conditions, wherein the downstream filtering conditions comprise a condition that where more than one downstream links have a common connecting node, only one of the more than one downstream links has a heading difference between the downstream link and its preceding link that is less than or equal to a threshold value;
determine first vehicle sensor data corresponding to the one or more effective links;
calculate a speed index, comprising speed data, for each of the one or more effective links based on the first vehicle sensor data;
generate a speed value of the speed sign based on the map data of the speed sign;
compare the speed value of the speed sign and the speed index of each of the one or more effective links to determine a match link for the speed sign among the one or more effective links; and
generate the updated map data based on the match link for the speed sign.

8. (Currently Amended) A method for generating updated map data for a plurality of parallel roads, the method comprising:
obtaining map data of a speed sign associated with the plurality of parallel roads, wherein the map data of the speed sign comprises one or more map-matched links;
wherein the downstream filtering conditions comprise a condition that where more than one downstream links have a common connecting node, only one of the more than one downstream links has a heading difference between the downstream link and its preceding link that is less than or equal to a threshold value;
determining first vehicle sensor data corresponding to the one or more effective links;
calculating by at least one processor, a speed index, comprising speed data, for each of the one or more effective links based on the first vehicle sensor data;
generating a speed value of the speed sign based on the map data of the speed sign;
comparing the speed value of the speed sign and the speed index of each of the one or more effective links to determine a match link for the speed sign among the one or more effective links; and
generating the updated map data based on the match link for the speed sign.

15. (Currently Amended) A computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instruction which when executed by at least one processor, cause the at least one processor to carry out operations for generating updated map data for a plurality of parallel roads, the operations comprising:
obtaining map data of a speed sign associated with the plurality of parallel roads, wherein the map data of the speed sign comprises one or more map-matched links;
determining one or more effective links associated with the speed sign, based on the map data of the speed sign, wherein the one or more effective links comprise the one or more map-matched wherein the downstream filtering conditions comprise a condition that where more than one downstream links have a common connecting node, only one of the more than one downstream links has a heading difference between the downstream link and its preceding link that is less than or equal to a threshold value;
determining first vehicle sensor data corresponding to the one or more effective links;
calculating a speed index, comprising speed data, for each of the one or more effective links based on the first vehicle sensor data;
generating a speed value of the speed sign based on the map data of the speed sign;
comparing the speed value of the speed sign and the speed index of each of the one or more effective links to determine a match link for the speed sign among the one or more effective links; and
generating the updated map data based on the match link for the speed sign.

23. (Cancelled)

26. (Cancelled)

Authorization for this examiner’s amendment was given in an interview with Frank E. Reid on 01/05/2022.

Allowable Subject Matter
	Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18, 20-22, and 24-25 are allowable over the prior art of record.

	Ivanov, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a system for generating updated map data for a plurality of parallel roads, comprising 
at least one memory configured to store computer program code instructions and
at least one processor configured to execute the computer program code instructions to
obtain map data of a speed sign associated with the plurality of parallel roads. The map data of the speed sign comprises one or more map-matched links. The instructions determine one or more effective links associated with the speed sign, based on the map data of the speed sign, wherein the one or more effective links comprise the one or more map matched links and one or more downstream connected links that satisfy one or more downstream link filtering conditions. The downstream filtering conditions comprise a condition that where more than one downstream links have a common connecting node, only one of the more than one downstream links has a heading difference between the downstream link and its preceding link that is less than or equal to a threshold value. The instructions determine first 
generate the updated map data based on the match link for the speed sign.
	Regarding claims 8 and 15, the claims are analogous to claim 1 and allowable for analogous reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662